DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 6 August 2021 has been entered. Claim(s) 1-5, 7-16 and 18-20 remain pending in this application. Claim(s) 6 and 17 have been cancelled.  
The amendment to the drawings and the specification filed 6 August 2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The limitations “a portion of each strut extends substantially parallel to an axial direction of the gas turbine engine” in Claims 1 and 10 and the limitation “a portion that runs parallel to the central axis passing through the center of the inner and outer rings” in Claims 8 and 19 renders the claims indefinite.  It is unclear whether the limitations of Claims 8 and 19 

Claims 2-5 and 7-9 depend from Claim 1 and are rejected accordingly.
Claims 11-16 and 18-20 depend from Claim 10 and are rejected accordingly. 

Claims 7 and 18 recite the limitation “wherein each strut of the plurality of struts includes at least one omega-shape geometry” which renders each claim indefinite, specifically in light of the specification.  It is unclear whether the limitation “at least one omega-shape geometry” is referring to the same structure of “a convolution” as claimed in Claims 1 and 10, from which claims 7 and 18 depend from respectively, or if it is a different structure or if the convolution is included as part of the omega-shape geometry, as the combination from different embodiments is not discussed in the specification.  For the purposes of this examination the limitation “at least one omega-shape geometry” includes the convolution of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvez (U.S. Patent No. 6,668,559), hereinafter Calvez.

Regarding Independent Claim 1, Calvez teaches a combustor mounting structure for a gas turbine engine (Figures 1B and 3 – Column 1, Lines 7-19 and Column 2, Lines 54-56 – the mounting structure shown in Figure 3 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine), the combustor mounting structure comprising: 
a shell portion (Figure 3 – the portion of the shell, 28, to which the tongue, 60, is attached) defining an outer ring (Figure 3 – Column 1, Lines 48-49 – the shell portion is part of an annular combustor and therefore is a ring about the central axis, 10) arranged at an outer radius relative to a central axis (Figures 2 and 3 – the shell portion is arranged such that it is radially outside of the combustor connection element, 75, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element (75) defining an inner ring (Figure 2 – Column 4, Lines 31-39 – the combustor connection element, 75, is formed as a ring and therefore is an inner ring) arranged at an inner radius that is less than the outer radius relative to the central axis (Figures 2 and 3 – the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
Figures 1B, 2 and 3 – the tongues, 60, have a plurality of struts, as shown in Figure 1B) extending radially between and connecting the shell portion to the combustor connection element (Figures 1B, 2 and 3 – the struts extend radially away from the combustor connection elements, 75, to the shell portion), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Figures 1B, 2 and 3 – the flow of air, F2, that passes between the shell portion and the connection element, 75, to the orifice, 56, as shown in figure 3, flows through the apertures shown in Figure 1B between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1B, 2 and 3 – the apertures are formed between the struts in a circumferential direction – See annotated figure below for clarification);
wherein each strut of the plurality of struts includes a convolution proximate one of the combustor connection element (Figure 3 – the struts shown in Figure 3 have a convolution close to/proximate the combustor connection element, in the area of element 77 – see annotated figure below for clarification) and the shell portion, a turn proximate the other of the shell portion (Figure 3 – the struts have a turn portion, 72, that is next to the shell portion, 28 – See annotated figure below for clarification) and the combustor connection element and a portion of each strut extends substantially parallel to an axial direction of the gas turbine engine between the turn and the convolution (Figure 3 – the struts have a portion between the convolution and the turn portion that is substantially parallel to the longitudinal axis, 10, which is along the axial direction of the gas turbine).


    PNG
    media_image1.png
    497
    567
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Calvez

    PNG
    media_image2.png
    543
    709
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Calvez

Regarding Independent Claim 10, Calvez teaches a gas turbine engine (Figures 1B and 3 – Column 1, Lines 7-19 – the mounting structure shown in Figure 3 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine) comprising: 
a combustor section (Figure 3) having a combustor (24) arranged within a diffuser case (Figure 1 – the diffuser case is made up of the shells, 12a, 12b, 14a and 14b, with the combustor, 24, being arranged within the diffuser case); 
Column 1, Line 52 – the gas turbine engine has a turbine section) arranged aft of the combustor section along an engine central longitudinal axis (Figure 3 – Column 3, Lines 39-48 – the turbine section is downstream/aft of the combustor section along the central axis, 10), the turbine section having a first vane (44); and 
a combustor mounting structure (Figures 1B and 3) for mounting the combustor within the gas turbine engine forward of the first vane (Figure 3 – the mounting structure mounts the combustor, 24, within the gas turbine engine forward/upstream/left of the first vane, 44, of the turbine section), the combustor mounting structure comprising: 
a shell portion (Figure 3 – the portion of the shell, 28, to which the tongue, 60, is attached)  defining an outer ring (Figure 3 – Column 1, Lines 48-49 – the shell portion is part of an annular combustor and therefore is a ring about the central axis, 10) at an outer radius (Figure 3 – the shell portion is arranged such that it is radially outside of the combustor connection element, 66b, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element (75) defining an inner ring (Figure 2 – Column 4, Lines 31-39 – the combustor connection element, 75, is formed as a ring and therefore is an inner ring) arranged at an inner radius that is less than the outer radius (Figures 2 and 3 – the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
a plurality of struts (Figures 1B, 2 and 3 – the tongues, 60, have a plurality of struts, as shown in Figure 1B) extending radially between and flexibly connecting the shell portion to the Figures 1B, 2 and 3 – Column 5, Lines 15-20 - the struts extend radially away from the combustor connection elements, 75, to the shell portion and provide a flexible connection between the two), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Figures 1B, 2 and 3 - the flow of air, F2, that passes between the shell portion and the connection element, 75, to the orifice, 56, as shown in figure 3, flows through the apertures shown in Figure 1B between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1B, 2 and 3 – the apertures are formed between the struts in a circumferential direction – See annotated figure below for clarification);
wherein each strut of the plurality of struts includes a convolution proximate one of the combustor connection element (Figure 3 – the struts shown in Figure 3 have a convolution close to/proximate the combustor connection element, in the area of element 77 – see annotated figure below for clarification) and the shell portion, a turn proximate the other of the shell portion (Figure 3 – the struts have a turn portion, 72, that is next to the shell portion, 28 – See annotated figure below for clarification) and the combustor connection element and a portion of each strut extends substantially parallel to an axial direction of the gas turbine engine between the turn and the convolution (Figure 3 – the struts have a portion between the convolution and the turn portion that is substantially parallel to the longitudinal axis, 10, which is along the axial direction of the gas turbine).


    PNG
    media_image1.png
    497
    567
    media_image1.png
    Greyscale

Figure 3 - Annotated Figure from Calvez

    PNG
    media_image2.png
    543
    709
    media_image2.png
    Greyscale

Figure 4 - Annotated Figure from Calvez

Regarding Claims 2 and 11, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein the shell portion is part of a combustor shell of the combustor (Figure 3 – the shell portion is part of a combustor shell, 28, that surrounds the combustor/combustion chamber, 24).

Regarding Claim 3, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein combustor mounting structure is configured to fixedly engage with at least one of a diffuser case (Figure 3 – the combustor mounting structure, 75, is fixedly engages using a fastener, 77, to the diffuser casing, 12a, 12b, 14a and 14b) and an on-board injector of the gas turbine engine (This limitation is claimed as an alternative and therefore not required when the another alternative is met), and the central axis is an engine central longitudinal axis (Column 1, Lines 46-49 and Column 3, Lines 1-4 – the combustor and shells are annular about the central axis, 10, therefore the central axis is an engine central longitudinal axis).

Regarding Claims 4 and 15, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein each strut of the plurality of struts has a geometry configured to provide flexibility or relative movement between the shell portion and the combustor connection element (Figures 1B and 3 – Column 5, Lines 15-20 – the struts have a wind-back shape that allows for flexibility and thermal expansion of the shell portion and combustor connection element).

Regarding Claims 5 and 16, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein each strut of the plurality of struts includes a geometry such that the shell portion and the combustor connection element are offset in an axial direction along the central axis passing through the center of the inner and outer rings (Figure 3 – the combustor connection element, 75, is located further to the right along the central axis, 10, than the shell portion, where the strut attaches therefore the geometry of the struts, as shown in Figure 3, allows for the offset in the axial direction).

Regarding Claims 8 and 19, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein each strut of the plurality of struts includes a portion that runs parallel to the engine central longitudinal axis passing through the center of the inner and outer rings (Figures 1B and 3 – it is pointed out that the term “portion” is defined by Dictionary.com as “a part of any whole, either separated from or integrated with it” therefore if a part of the strut is parallel to the central axis then a portion of the strut is parallel to the central axis; as shown in the annotated figure below the convolution of the strut has a tangent that is parallel to the central axis thus a portion of the strut is parallel to the central axis).


    PNG
    media_image3.png
    436
    709
    media_image3.png
    Greyscale

Figure 5 - Annotated Figure from Calvez

Regarding Claims 9 and 20, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein the combustor connection element comprises one or more mounting apertures configured to enable mounting of the combustor mounting structure within the gas turbine engine (Figures 2 and 3 – the combustor connection element, 75, has at least one mounting aperture through which the fixing means, 77, passes to enable mounting of the combustor mounting structure within the gas turbine engine).

Regarding Claim 12, Calvez teaches the invention as claimed and discussed above. Calvez further teaches an on-board injector (56 – Figure 3 – the orifice, 56, injects the flow of oxidizer into the vane, 44, and therefore is an on-board injector) arranged radially inward from the first vane (Figure 3 – the on-board injector, 56, is an orifice that is radially inward of the vane, 44).

Regarding Claim 13, Calvez teaches the invention as claimed and discussed above. Calvez further teaches wherein the combustor mounting structure is configured to fixedly engage with at least one of the diffuser case (Figures 2 and 3 – the combustor mounting structure is fixedly engaged with a diffuser casing, 12a, 12b, 14a and 14b via a fastener, 77) and the on-board injector (Figure 3 – the combustor mounting structure is fixedly engaged with the on-board injector, 52, via the bolt, 50).

Regarding Claim 14, Calvez teaches the invention as claimed and discussed above. Calvez further a fastener configured to fixedly connect the combustor connection element of Figure 3 – the fastener/bolt, 50, fixedly connects the combustor mounting structure, which is part of the diffuser case, to the on-board injector, 56).

Claim(s) 1, 7, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvez (U.S. Pre-grant Publication 2002/0184888), hereinafter Calvez ‘888.

Regarding Independent Claim 1, Calvez ‘888 teaches a combustor mounting structure for a gas turbine engine (Figure 1– Paragraph 0002 – the mounting structure shown in Figure 1 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine), the combustor mounting structure comprising: 
a shell portion (Figure 1 – the portion of the shell, 12a, to which the tabs, 58, is attached) defining an outer ring (Figure 1 – Paragraph 0015 – the shell portion is part of an annular combustor and is annularly shaped therefore is a ring about the central axis, 10) arranged at an outer radius relative to a central axis (Figure 1 – Paragraph 0023 - the shell portion is arranged such that it is radially outside of the combustor connection element, in the area of element 74, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element (88) defining an inner ring (Figure 1 – Abstract – the combustion chamber, 24, is annular therefore the side wall, 26, and the downstream portion/combustor connection element, 88, are ring shaped) arranged at an inner radius that is less than the outer radius relative to the central axis (Figure 1 – the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
a plurality of struts (Figure 1 – Paragraph 0021 - the tabs, 58, are plurality of struts, as shown in Figure 1) extending radially between and connecting the shell portion to the combustor connection element (Figure 1 – the struts extend radially away from the combustor connection elements, 88, to the shell portion), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Figure 1 – Paragraph 0020 -  the flow of air, F1, that passes between the shell portion, 12a, and the connection element, 88, to the orifice, 54, as shown in figure 1, flows through the apertures between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1 and 1A – Paragraph 0022 - the apertures are formed between the struts in a circumferential direction, similar to that shown in Figure 1A);
wherein each strut of the plurality of struts includes a convolution proximate one of the combustor connection element (Figure 1 – the struts shown in Figure 1 have a convolution close to/proximate the combustor connection element, 88 – see annotated figure below for clarification) and the shell portion, a turn proximate the other of the shell portion (Figure 1 – the struts have a turn portion, 66a, that is next to the shell portion, 12a – See annotated figure below for clarification) and the combustor connection element and a portion of each strut extends substantially parallel to an axial direction of the gas turbine engine between the turn and the convolution (Figure 1 – the struts have a portion between the convolution and the turn portion that is substantially parallel to the longitudinal axis, 10, which is along the axial direction of the gas turbine).


    PNG
    media_image4.png
    742
    1017
    media_image4.png
    Greyscale

Figure 6 - Annotated Figure from Calvez '888

Regarding Independent Claim 10, Calvez ‘888 teaches a gas turbine engine (Figure 1– Paragraph 0002 – the mounting structure shown in Figure 1 is for a turbomachine, i.e. a turbojet, which includes a high pressure turbine and therefore the turbomachine is a gas turbine engine) comprising: 
Figure 1) having a combustor (24) arranged within a diffuser case (Figure 1 – the diffuser case is made up of the shells, 12a, 12b, 14a and 14b, with the combustor, 24, being arranged within the diffuser case); 
a turbine section (Paragraph 0002 – the gas turbine engine has a turbine section) arranged aft of the combustor section along an engine central longitudinal axis (Figure 1 – Paragraph 0018-0020 – the turbine section is downstream/aft of the combustor section along the central axis, 10), the turbine section having a first vane (44); and 
a combustor mounting structure (Figure 1) for mounting the combustor within the gas turbine engine forward of the first vane (Figure 1 – the mounting structure mounts the combustor, 24, within the gas turbine engine forward/upstream/left of the first vane, 44, of the turbine section), the combustor mounting structure comprising: 
a shell portion (Figure 1 – the portion of the shell, 12a, to which the tabs, 58, is attached) defining an outer ring (Figure 1 – Paragraph 0015 – the shell portion is part of an annular combustor and is annularly shaped therefore is a ring about the central axis, 10) at an outer radius (Figure 1 – Paragraph 0023 - the shell portion is arranged such that it is radially outside of the combustor connection element, in the area of element 74, with respect to the central axis therefore it is at an outer radius relative to a central axis); 
a combustor connection element (88) defining an inner ring (Figure 1 – Abstract – the combustion chamber, 24, is annular therefore the side wall, 26, and the downstream portion/combustor connection element, 88, are ring shaped) arranged at an inner radius that is less than the outer radius (Figure 1 – the inner ring is at a radius that is less than the outer radius and therefore is at an inner radius that is less than the outer radius relative to the central axis); and 
a plurality of struts (Figure 1 – Paragraph 0021 - the tabs, 58, are plurality of struts, as shown in Figure 1) extending radially between and flexibly connecting the shell portion to the combustor connection element (Figure 1 – Paragraph 0030– the struts extend radially away from the combustor connection elements, 88, to the shell portion to flexibly connect the two), wherein one or more flow apertures are defined between the shell portion and the combustor connection element in a radial direction (Figure 1 – Paragraph 0020 -  the flow of air, F1, that passes between the shell portion, 12a, and the connection element, 88, to the orifice, 54, as shown in figure 1, flows through the apertures between the struts and between the shell portion and connection element) and between adjacent struts of the plurality of struts in a circumferential direction (Figures 1 and 1A – Paragraph 0022 - the apertures are formed between the struts in a circumferential direction, similar to that shown in Figure 1A);
wherein each strut of the plurality of struts includes a convolution proximate one of the combustor connection element (Figure 1 – the struts shown in Figure 1 have a convolution close to/proximate the combustor connection element, 88 – see annotated figure below for clarification) and the shell portion, a turn proximate the other of the shell portion (Figure 1 – the struts have a turn portion, 66a, that is next to the shell portion, 12a – See annotated figure below for clarification) and the combustor connection element and a portion of each strut extends substantially parallel Figure 1 – the struts have a portion between the convolution and the turn portion that is substantially parallel to the longitudinal axis, 10, which is along the axial direction of the gas turbine).


    PNG
    media_image4.png
    742
    1017
    media_image4.png
    Greyscale

Figure 7 - Annotated Figure from Calvez '888

Regarding Claims 7 and 18, Calvez ‘888 teaches the invention as claimed and discussed above. Calvez ‘888 further teaches wherein each strut of the plurality of struts includes at least one omega-shape geometry (Figure 1 – the struts have the shape of a convolution between two portions that extend substantially away from the convolution at 90 degrees and therefore is an omega-shaped geometry).

Response to Arguments
Applicant's arguments filed 6 August 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments that Calvez does not teach the amended limitations it is respectfully pointed out that Applicant’s argument only refers to one embodiment of Calvez.  However, the embodiment of Calvez shown in Figure 3 shows the amended limitations, including the turn, convolution and substantially parallel portion between the two. See rejection above for clarification. Therefore Calvez does teach the amended limitations.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                     /KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741